683 F.2d 1218
Calvin Louis Anderson BEY, Appellant,v.UNITED STATES of America, Appellee.
No. 82-1253.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 12, 1982.Decided Aug. 17, 1982.

Appeal from United States District Court, Eastern District of Missouri; H. Kenneth Wangelin, Chief Judge.
Thomas E. Dittmeier, U. S. Atty., Edward L. Dowd, Jr., Asst. U. S. Atty., St. Louis, Mo., for appellee.
Calvin Louis Anderson Bey, pro se.
Before BRIGHT, McMILLIAN and JOHN R. GIBSON, Circuit Judges.
PER CURIAM.


1
Calvin Louis Anderson Bey, pro se, appeals from the district court's1 order dismissing his petition for relief under 28 U.S.C. § 2255.  On appeal appellant contends his original sentence should be overturned because it had been based on erroneous information contained in a presentence investigative report and because he had not received effective legal assistance at the sentencing hearing.


2
We have carefully examined the record and briefs in this matter and find no merit in appellant's contentions.  Accordingly, the order of the district court is affirmed.  See 8th Cir. R. 12(a).



1
 The Honorable H. Kenneth Wangelin, Chief Judge, United States District Court for the Eastern District of Missouri